UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4115



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL L. MCCORMICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-98-354)


Submitted:   June 15, 1999                 Decided:   July 25, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant.   Helen F. Fahey, United States Attorney, J. Richard
Doidge, Special Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael L. McCormick appeals his conviction upon a conditional

plea of guilty for operating a motor vehicle after having been

adjudicated an habitual offender by the Commonwealth of Virginia in

violation of 18 U.S.C.A. § 13 (West 1994 & Supp. 1999) (assimi-

lating Va. Code Ann. § 46.2-357(B)(3) (Michie 1998)).    McCormick

contends that the district court erred in denying his motion to

suppress the Government’s evidence and his incriminating statement

on the basis that he was seized in violation of his Fourth Amend-

ment rights by military police at the entrance of the Marine Base

at Quantico, Virginia.   We conclude that the district court prop-

erly found that the search and seizure conducted on the closed

military base did not violate McCormick’s Fourth Amendment rights.

See United States v. Jenkins, 986 F.2d 76, 78 (4th Cir. 1993).

Accordingly, we affirm McCormick’s conviction and sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2